 AMERICAN LAUNDRY MACHINERY COMPANY511Member Rodgers,dissenting:Iam unable to agree with my colleaguesthat "the paidholidayswere not in fact announceduntil shortlybefore theelection." The Employer'sposted announcementof April 26,after informing the employees that "a general changein thecompany's vacationplan has beenapproved," plainly statedthat"the companyis also consideringgiving youadditionalbenefits,such as paidholidays" and that "the foregoing willbe put intoeffect just as soon as details have been worked out."(Emphasis supplied.)The noticeof hearing in this case was issuedby the RegionalDirectoron April 27. Clearly, then, under therule in GreatAtlantic & Pacific Tea Company, 101 NLRB 1118, the April 26announcement cannot be considered as a valid election objec-tion.That the Employer'snotice ofJune4 gave the details ofthe proposed paidholidaysin no way diminishesthe fact thatthe employees had alreadybeen made aware--at a time deemedunobjectionableby the Board--that suchbenefits were to beexpected.All that is involvedhere is a noticewhich carried out theEmployer'sexpresswrittenpromise made in an earlierannouncement,at an appropriatetime. The majority's char-acterizationof the April26 announcement as "no more thana vague suggestion of a possibilityof paid holidays"ignoresthe obvious import of thestatement that "the foregoing willbe put into effectjust as soon as details have been workedout." Underany reasonable constructionof the April 26 an-nouncement,"the foregoing"necessarily included"paid holi-days," and not merely "vacationbenefits"as the majoritywould seem to suggest.Underthe circumstances,the groundrelied onby mycolleagues seems entirely too belabored andmechanistic a reason for setting aside this election.AMERICAN LAUNDRY MACHINERY COMPANY and UNITEDSTEELWORKERS OF AMERICA, C.I.O., Petitioner. CaseNo. 3-RC-1239. December 23, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Decision and Direction of Electionissued by theBoard on July 31,1953,1an election by secret ballot was con-ducted on August 28,1953, underthe supervisionof the RegionalDirector for the Third Region, among the employees in the ap-propriate unit at the Employer's plant inRochester,New York.Upon completion of the election,the parties were furnished with'Not reported in printed volumes of Board Decisions.107 NLRB No. 114. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDa tally of ballots which showed that of approximately 522 eligiblevoters, 417 cast valid ballots, of which 161 were for and 256against the Petitioner. There were 28 challenged ballots, anumber not sufficient to affect the results of the election, and 3void ballots.On September 2, 1953, the Petitioner filed timely objectionsto conduct allegedly affecting the results of the election. In ac -cordance with the Board'sRules and Regulations,the RegionalDirector conducted an investigation and, on October 2, 1953,issu,and dulyserved upon the parties his report on objec-tions. In this report,the RegionalDirector found that Pe-titioner's objection 3 raised substantial and material issues, andrecommended that this objection be sustained and the electionset aside.He also found that the remaining objections werewithout merit, and recommended thattheybe overruled. There-after, on October 9, 1953, the Employer filed timelyexceptionsto the Regional Director'sreport and to his recommendationthat the election be set aside,and urged that the Board certifythe results of the election.No exceptions to the report onobjections were filed by the Petitioner.The Petitioner alleged in objection 3 that the Employer sentcertain antiunion publications and statements to its employeesin August 1953 for the purpose of unfairly influencing the out-come of the election. The Regional Director's investigationdisclosed that the antiunion communications which were sentto the employees included a letter dated August 21, 1953, 1week prior to the election, inwhichthe Employer announced:Furthermore, in keeping with the Company's progressivepolicy, since January, 1953, management has been workingon a formula to make possible the payment of averageearnings,rather than base rates for vacations and holidays.The Regional Director found that the institution of this policywould effect substantial increase s in the employees' vacation andholiday payments. He therefore concluded that the Employer'spreelection announcement,along with the other antiunion com -munications,created an atmosphere incompatible with thelaboratory conditions prescribed by the Board in General ShoeCorporation, 2and therefore impeded the employees' free choiceof bargaining representatives.We do not find that the facts involved herein present aGeneral Shoe situation. 3Nor do we agree that the Employer'sannouncement contained in its letter of August 21 assumed theproportions of a "promise of benefit"within the meaning ofSection 8(c) of the Actso as to remove it from the area ofprivileged communications.The Employer at no time statedthat it would grant its employees increased vacation and holi-2 77 NLRB 124.3The Univis Lens Company, 82 NLRB 1390. AMERICAN LAUNDRY MACHINERY COMPANY513day payments, or that theaward of thesepayments would beconditionedupon a voteagainst thePetitioner.In our opinion,the announcement at most conveyed a vague suggestion of thepossibilitythat at some indeterminatedate the Employer mightevolve a formulawhereby thesebenefitscouldbe increased.This, we believe,falls shortof the typeof promisecontemplatedby the Act.4We do not, as our dissenting colleague states, findthis announcement constitutes an "expression of opinion." Wesimply find that it fallsshort of being either a threat or promiseof benefit.Accordingly, we do not adoptthe Regional Director'srecommendationsthat Petitioner's objection 3 be sustained andthe election set aside.The objectionis therefore overruled.As the Petitionerfailed toreceive amajorityof the valid bal-lots cast,we shall certifythe results of the election.[The Boardcertifiedthat a majority of the validballots wasnot cast for the Petitioner,United Steelworkersof America,C.I.O., and thatthe Petitioner is not the exclusive representativeof the employees at the Rochester,New York, plant of AmericanLaundry Machinery Company, in the unit heretofore found bythe Boardto be appropriate.]Member Murdock, dissenting:I cannot concur in my colleagues'finding that the Employer'sannouncement contained in its August 21 letter to its employeeswas a privileged expression of opinion.The Regional Director's investigation revealed that in May1953 the Petitioner raised the issue of increased vacation andholiday benefits in its organizational campaign. As the RegionalDirector found, the Employer countered with a series of com-munications which were antiunion both in tone and purpose.One week before the election,the Employer announced to itsemployees for the first time that increased benefits were beingconsidered.My colleagues are apparently persuaded by the Employer'sargument that the plan to increase benefits had been under con-sideration since January 1953, and would have been put intoeffect prior to the filing of the instant petition but for the neces -sity of obtaining approbation of the plan from the Employer'shome office.Evenif these self-serving declarations be accepted,there is nothing in the recordinthis proceeding to indicate thatthe Employer was under any obligation to disclose the pendingenlargement of vacation and holiday benefits on the eve of theelection.5Nor was the announcement prompted by any need tocombat false propaganda disseminated by the Petitioner con-cerning these benefits.6That the Employer had the constitu-tional right to campaign against the Petitioner by expressions4See Knickerbocker Manufacturing Company, Inc.,107 NLRB 507.5 See Lake Superior District Power Company, 88 NLRB 1496.6Schwarzenbach Huber Company, 85 NLRB 1490 514DECISIONSOF NATIONAL LABOR RELATIONS BOARDof views and opinions,free from restraint or coercion,cannotbe gainsaid.However,the significant timing of the August 21announcement,together with the antiunion context in which theannouncement was made, furnished the employees with areasonable basis for believing that the benefits suggested bytheEmployer would be forthcoming without the aid of unionrepresentation,and clearly implied a promise of economicbenefit which interfered with their free exercise of the rightto choose a bargaining representative.?Inmy opinion,themajority decision herein departs fromwell-established Board precedent,8approved by the courts, 9delineating the area in which employers'preelection state-ments exceed the bounds of allowable free speech.The in-stant decision,by sanctioning a clearly implied promise ofgain by the Employer who possessed the power to convertprophecy into reality,makes serious inroads upon the em-ployees' statutory freedom of selection.Iwould sustain the Petitioner'sobjection and adopt theRegional Director's recommendation that the election be setaside.7Maine Fisheries Corporation,99 NLRB 604.8Maine Fisheries Corporation,supra;MajesticMetal Specialties,Inc., 92 NLRB 1854;Lake Superior.DistrictPower Company,supra;Schwarzenbach Huber Company,supra;The National Plastic Products Company,78 NLRB 699.9See N.L. R. B. v. Nabors,196 F. 2d 272,276 (C. A. 5);N. L. R. B. v. Bailey Co., 180F. 2d 278(C. A. 6); N. L.R. B. v. La Salle SteelCo., 178 F. 2d 829 (C. A. 7)BLUE BELL, INC.andAMALGAMATED CLOTHING WORKERSOF AMERICA,CIO. CasesNos. 15-CA-355and15-RC-513.December 24, 1953DECISION AND ORDEROn June 18,1953, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in this consolidated proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices,and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner further found that the Respondent had notengaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of those allegations.Thereafter,the Respondent filed exceptions to the IntermediateReport.The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,the Respondent's excep-tions, and the entire record in these cases,and hereby adopts107 NLRB No. 118.